Exhibit 4 March Central European Media Enterprises Ltd. Clarendon House 2 Church Street Hamilton HM11 Bermuda Dear Sirs: Central European Media Enterprises Ltd. (the “Company”) We have acted as special legal counsel in Bermuda to the Company in connection with a registration statement on form S-3 to be filed with the U.S. Securities and Exchange Commission (the “Commission”) on or about March 4, 2009(the “Registration Statement”, which term does not include any other document or agreement whether or not specifically referred to therein or attached as an exhibit or schedule thereto) relating to the shelf registration under the U.S.
